 SOUTHERN MOLDINGS, INC.119SouthernMoldings,Inc.' and Edgar H. Smith andNorma Conway Herger,Petitioners and Interna-tional Union of Allied Industrial Workers of Ameri-ca, AFL-CIO, and its Local 208, Allied IndustrialWorkers of America.2Case 9-RD-661July 14, 1975DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MURPHY AND MEMBERS FANNING ANDPENELLOUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Felix C.Wade on March 4, 1975.' Following the hearing, pur-suant to Section 102.67 of the National Labor Rela-tions Board's Rules and Regulations and Statementsof Procedure, Series 8, as amended, this case wastransferred to the National Labor Relations Boardfor decision. Thereafter, the Petitioners, the Employ-er, and the Union filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. The rulings are hereby af-firmed.Upon the entire record in this case,4 includingbriefs, the Board finds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the poli-cies of the Act to assert jurisdiction herein.2.The Petitioners, employees of the Employer, as-sert that the Union, a labor organization, is no longerthe representative, as defined in Section 9(a), of theemployees designated in the petition.iThe Employer's name appears as amended at the hearing2The Union'sname appears as amended at the hearing3All dates hereinafter refer to 1974 unless specified otherwise.4 The Unionrequested,by motion filedon March 28,1975, that we admitinto evidence in this case a letter from the General Counsel to the Uniondated March 21, 1975, informing the Unionthat ruling on its motion forreconsiderationin Case 9-CA-8991 wouldbe deferred pending the Board'sdecision in the instant case.As theletter is irrelevant to the issues in thiscase,the Union'smotion is denied.By separate motionfiledMay 8, 1975, the Unionrequested the Board toaccept into evidence a proposed settlement agreement arising out of acharge filedby the Union in Case 9-CA-9198,and the correspondencebetween it and the Regional Office relating thereto.We herebygrant theUnion'smotion and take official notice of these documents.The dispositionof Case 9-CA-9198 doesnot affect the substantive issues in this case, butinasmuch as the election herein might coincide with the period for the post-ing of the notice,we shall direct the Regional Director to conduct the elec-tion at a time when,in his discretion,the alleged violation has been ade-quately remedied.3.The Petitioners seek to decertify the Union asthe representative of the employees in the unit de-scribedinfra.The Union contends that the Employerisa successor and that recognition granted to it bythe Employer on October 21 operates as a bar to thisproceeding.We find no merit in this contention.The record discloses that the H. K. Porter Co., theEmployer's alleged predecessor, was engaged in theproduction of coldform metal products for severalcorporate customers. Porter had a collective-bargain-Ing agreement with the Union, which was effectivethrough August 12, 1976. However, on September 16,Porter ceased operations. The Employer commencedits operations on September 17. It produces automo-tive components, a product similar to one of thenumerousproducts manufactured by Porter. Its onlycustomer is Chrysler, which is one of Porter's severalformer customers. To produce the components,Southern Moldings uses a portion of Porter's formerfacility, former equipment, and former work force.On September 21 the Union wrote to the Employeranddemanded recognition asserting that theEmployer's obligation to bargain with it was gov-erned by successor-employer concepts.' The Employ-er refused to acknowledge or concede that it had suc-cessor-employer obligations, but stated that it wouldnevertheless recognize the Union because, consider-ing the similarity between the old operation and thenew, the Union was "the only properly accreditedbargaining representative... ... It refused, however,to assume the collective-bargaining agreement. Nonegotiations had been held when the instant decerti-fication petition, supported by an adequate showingof interest, was filed.The Union argues that the Employer is a successorand that underBurns, supra,the Union is thereforeentitled to a presumption of continuing majority sta-tus.Assuming, without deciding, that the Employeris a successor, the Union would of course be entitledto a rebuttable presumption of continuing majoritystatus asthe representative of the successor's employ-ees. Insuch circumstances, the successor in effectstands inthe shoes of its predecessor vis-a-vis theUnion (sansan existing contract). Clearly, in a suc-cessorsituation,a union isnot entitled to greaterrights with respect to a successor than it had with apredecessor; and it may even have less since a suc-cessor is not required to accept a predecessor's unioncontract which would, had the predecessor continuedthe operation, have acted in the case of the latterparty as a bar. Thus, whereas here, there is no effec-tive contract to act as a bar,6 such presumption can-tN L.R Bv.Burns InternationalSecurity Service, Inc.406 U.S. 272(1972).6 As notedsupra,the Employer declined to assume Porter's contract withContinued219 NLRB No. 25 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot operate to bar a timely filed decertification peti-tion raising a question concerning representationanymore than it would preclude the Board from pro-cessing apetition for representation filed by anotherunion.' Nor do we find merit in the Union's argu-ment that this petition is barred under theKellerPlasticsrule (157 NLRB 583 (1966) ). That rule re-lates to the initial organization of an employer's em-ployees and does not apply where,as here, an allegedsuccessor-employer has continued to accept an in-cumbent union as the representative of its employees.Accordingly, as we have already found that thetheUnion.The Employer,even if it was a successor, was under no legalobligation to assume the contract.Burns, supra.7 Cf.Telautograph Corp,199 NLRB892 (1972).Member Fanning finds itunnecessaryto rely onTelautograph.recognitionaccorded the Union does not bar the pe-tition, and there being no other impediment to thefiling of the instant petition,we find that it raises aquestion concerning representation that can best beresolved by an election. We shall therefore direct thata decertification election be held at the Employer'sFrankfort, Kentucky, plant in the following appro-priate unit:All production and maintenance employees em-ployed at the Employer's Frankfort, Kentucky,plant excluding all office clerical employees,guards, registered nurses,licensedpracticalnurses,over-the-road drivers, professional em-ployees, and supervisors as defined in the Act.[Direction of Election andExcelsiorfootnote omit-ted from publication.]